[J-20-2020] [OAJC: Dougherty, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 25 WAP 2019
                                                  :
                      Appellee                    :   Appeal from the Order of the
                                                  :   Superior Court entered October 18,
                                                  :   2018 at No. 1082 WDA 2017,
               v.                                 :   affirming the Judgment of Sentence
                                                  :   of the Court of Common Pleas of
                                                  :   Allegheny County entered June 27,
 LAVELLE JOHNSON,                                 :   2017 at No. CP-02-CR-0000765-
                                                  :   2015.
                      Appellant                   :
                                                  :   SUBMITTED: April 16, 2020


                                  DISSENTING OPINION


JUSTICE MUNDY                                     DECIDED: OCTOBER 21, 2020
       I respectfully disagree with the lead opinion, which focuses on an issue not

accepted for review by this Court, and which was not specifically briefed by the parties.

This Court extended its discretionary review to consider whether “the Superior Court

err[ed] in ruling that the search warrant obtained to search [Appellant’s] cell phone was

not unconstitutionally overbroad . . . [thus] allowing an essentially unlimited search of the

device for evidence of illegal narcotics and firearm possession.” Commonwealth v.

Johnson, 208 A.3d 56 (Pa. 2019) (per curiam order). Rather than address the relevant

issue, the lead opinion engages in an analysis of the probable cause determination

underlying the search warrant for the digital contents of Appellant’s cell phone. Opinion

Announcing the Judgment of the Court at 16-21. I join in the reasoning of Chief Justice

Saylor’s dissent, and similarly distance myself from a case resolution favorable to an

appellant who has not pursued the dispositive issue on appeal.